NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Submitted April 25, 2007*
                             Decided April 25, 2007

                                     Before

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

No. 06-2443

KENNETH A. MCCREADY,                        Appeal from the United States District
    Plaintiff-Appellant,                    Court for the Northern District of
                                            Illinois, Eastern Division
      v.
                                            No. 04 C 1782
KAREN JACOBSEN, et al.,
    Defendants-Appellees.                   John A. Nordberg,
                                            Judge.

                                   ORDER

       Kenneth McCready was evicted from his apartment and brought suit in
federal court against the building manager, her attorneys, and others, alleging
violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.
(“FDCPA”), and various Illinois state laws. The district court dismissed the FDCPA


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-2443                                                                     Page 2

claim, reasoning that the defendants’ actions did not fall within the purview of the
statute, and then declined to exercise supplemental jurisdiction over the remaining
state-law claims. McCready now appeals. We affirm.

       McCready leased an apartment that was managed by defendants Karen
Jacobsen and Miles Gillott. He complained of numerous problems with the
apartment and, when they were not addressed to his satisfaction, he withheld rent.
Jacobsen commenced an eviction proceeding and, after McCready failed to appear,
Cook County Circuit Court Judge Turkington (also a defendant) awarded Jacobsen
possession of the apartment and back rent. McCready filed a bankruptcy petition
in the United States Bankruptcy Court and vacated the apartment.

       McCready then sent a letter to Jacobsen demanding that she refund his
security deposit and return certain personal property he had left behind. He
threatened to sue her and her attorneys, but stated that he would “entertain offers
to settle the litigation” for “a decent dollar amount.” Jacobsen’s attorneys (also
named as defendants) responded by letter with an itemization of the ways in which
McCready’s security deposit had been applied toward unpaid rent and repairs. The
letter began with a prominent disclaimer stating that, “IN NO WAY IS THIS TO
BE CONSTRUED AS AN ATTEMPT COLLECT [sic] UPON THE DEBT
OWED YOUR LANDLORD. PLEASE DO NOT SEND ANY MONEY TO THE
LANDLORD AT THIS TIME.”

       McCready filed suit in the district court alleging that counsel’s letter as well
as “harassing” phone calls from Jacobsen and Gillott violated the FDCPA. The
complaint also asserted various state-law claims, primarily under Chicago’s
Residential Landlord and Tenant Ordinance. The district court dismissed the
FDCPA claim for failure to state a claim, see Fed. R. Civ. P. 12(b)(6), finding that
the defendants’ conduct did not fall within the statute because Jacobsen and Gillott
were creditors, not debt collectors, and counsel’s letter was not an attempt to collect
a debt, but simply an explanation why McCready’s security deposit was not being
returned. The court then declined to exercise supplemental jurisdiction over the
remaining state-law claims, see 28 U.S.C. § 1367(c)(3), and dismissed the suit in its
entirety.

       On appeal, McCready challenges only the district court’s determination that
counsel’s letter was not a violation of the FDCPA. Specifically, he argues that the
district court erroneously concluded that the letter was not “in connection” with the
collection of a debt. But this argument is meritless. The FDCPA, as it pertains to
this case, prohibits false, deceptive, or misleading representations in connection
with the collection of a debt, see 15 U.S.C. § 1692e, as well as unfair or
unconscionable collection practices, see id. § 1692f. We previously have concluded
that a letter informing plaintiffs of the current status of their account and
No. 06-2443                                                                       Page 3

demanding no payment was not a communication “in connection with the collection
of any debt” under the FDCPA. Bailey v. Security Nat’l Servicing Corp., 154 F.3d
384, 388-89 (7th Cir. 1998). The letter at issue here similarly demanded no
payment and simply provided—at McCready’s request—an accounting of how his
security deposit had been applied toward unpaid rent and repairs. McCready now
urges us to overrule Bailey, but we decline his invitation.

        McCready also argues that the district court erred in its FDCPA analysis by
failing to apply the so-called “unsophisticated consumer” test. Under that test, a
collection letter should be assessed from the viewpoint of a debtor who is
“uninformed, naive, or trusting” but who possesses “rudimentary knowledge” of the
financial world. Fields v. Wilber Law Firm, P.C., 383 F.3d 562, 564 (7th Cir. 2004)
(citations omitted). As a matter of law, however, we will not entertain a “bizarre,
peculiar, or idiosyncratic interpretation of a collection letter,” and a letter will not
violate the statute unless a significant portion of the population would have been
misled by it. McMillan v. Collection Prof’ls Inc., 455 F.3d 754, 758 (7th Cir. 2006).
Counsel’s letter here explicitly stated that it was not a collection letter, and it
strains credulity to suggest that many persons would view it otherwise.

      Accordingly, the judgment of the district court is AFFIRMED. McCready’s
motion to strike the brief of appellees Jay Andrew and Morgen & Perl, LLP is
DENIED.